Exhibit 10.1

Management Stock Option Agreement

This Management Stock Option Agreement, dated as of August 15, 2006 (the “Grant
Date”), between Hertz Global Holdings, Inc., a Delaware corporation, and Mark P.
Frissora (the “Executive”), is being entered into pursuant to the Hertz Global
Holdings, Inc. Stock Incentive Plan.  The meaning of capitalized terms may be
found in Section 7.

The Company and the Executive hereby agree as follows:


SECTION 1.                                           GRANT OF OPTIONS


(A)                                  CONFIRMATION OF GRANT.  THE COMPANY HEREBY
EVIDENCES AND CONFIRMS, EFFECTIVE AS OF THE DATE HEREOF, ITS GRANT TO THE
EXECUTIVE OF OPTIONS TO PURCHASE THE NUMBER OF COMMON SHARES SPECIFIED ON THE
SIGNATURE PAGE HEREOF.  THE OPTIONS ARE NOT INTENDED TO BE INCENTIVE STOCK
OPTIONS UNDER THE CODE.  THIS AGREEMENT IS ENTERED INTO PURSUANT TO, AND THE
TERMS OF THE OPTIONS ARE SUBJECT TO, THE TERMS OF THE PLAN.  IF THERE IS ANY
INCONSISTENCY BETWEEN THIS AGREEMENT AND THE TERMS OF THE PLAN, THE TERMS OF
THIS AGREEMENT SHALL GOVERN.


(B)                                 OPTION PRICE.  EACH SHARE COVERED BY AN
OPTION SHALL HAVE THE RESPECTIVE OPTION PRICE SPECIFIED ON THE SIGNATURE PAGE
HEREOF.


SECTION 2.                                           VESTING AND EXERCISABILITY


(A)                                  IN GENERAL.  EXCEPT AS OTHERWISE PROVIDED
IN SECTION 2(B), SECTION 2(C) AND SECTION 6 OF THIS AGREEMENT, THE OPTIONS SHALL
BECOME VESTED AND EXERCISABLE IN FIVE EQUAL ANNUAL INSTALLMENTS ON EACH OF THE
FIRST THROUGH FIFTH ANNIVERSARIES OF THE GRANT DATE (EACH, A “VESTING DATE”),
SUBJECT TO THE CONTINUOUS EMPLOYMENT OF THE EXECUTIVE WITH THE COMPANY UNTIL THE
APPLICABLE VESTING DATE FOR SUCH ANNUAL INSTALLMENT TO SO VEST.


(B)                                 CERTAIN TERMINATIONS OF EMPLOYMENT.  IF THE
COMPANY TERMINATES THE EXECUTIVE’S EMPLOYMENT WITHOUT CAUSE OR THE EXECUTIVE
TERMINATES HIS EMPLOYMENT WITH THE COMPANY FOR GOOD REASON, A PRO RATA PORTION
OF THAT NUMBER OF OPTIONS THAT WOULD OTHERWISE VEST ON THE NEXT VESTING DATE (IF
ANY) WILL VEST AND BECOME EXERCISABLE AS OF THE EFFECTIVE DATE OF SUCH
TERMINATION OF EMPLOYMENT, SUCH PRO RATA PORTION TO BE BASED ON THE NUMBER OF
FULL OR PARTIAL MONTHS ELAPSED FROM THE ANNIVERSARY OF THE GRANT DATE
IMMEDIATELY PRECEDING THE EFFECTIVE DATE OF SUCH TERMINATION OF EMPLOYMENT
THROUGH AND INCLUDING THE EFFECTIVE DATE OF SUCH TERMINATION OF EMPLOYMENT.


--------------------------------------------------------------------------------





(C)                                  DISCRETIONARY ACCELERATION.  THE BOARD, IN
ITS SOLE DISCRETION, MAY ACCELERATE THE VESTING OR EXERCISABILITY OF ALL OR A
PORTION OF THE OPTIONS, AT ANY TIME AND FROM TIME TO TIME.


(D)                                 EXERCISE.  ONCE VESTED IN ACCORDANCE WITH
THE PROVISIONS OF THIS AGREEMENT, THE OPTIONS MAY BE EXERCISED AT ANY TIME AND
FROM TIME TO TIME PRIOR TO THE DATE SUCH OPTIONS TERMINATE PURSUANT TO SECTION
3.  OPTIONS MAY ONLY BE EXERCISED WITH RESPECT TO WHOLE COMMON SHARES AND MUST
BE EXERCISED IN ACCORDANCE WITH SECTION 4.


SECTION 3.                                           TERMINATION OF OPTIONS


(A)                                  NORMAL TERMINATION DATE.  UNLESS EARLIER
TERMINATED PURSUANT TO SECTION 3(B) OR SECTION 6, THE OPTIONS SHALL TERMINATE ON
THE TENTH ANNIVERSARY OF THE GRANT DATE (THE “NORMAL TERMINATION DATE”), IF NOT
EXERCISED PRIOR TO SUCH DATE.


(B)                                 EARLY TERMINATION.  SUBJECT TO SECTION 6(C),
IF THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY TERMINATES FOR ANY REASON, ANY
OPTIONS HELD BY THE EXECUTIVE THAT HAVE NOT VESTED BEFORE THE EFFECTIVE DATE OF
SUCH TERMINATION OF EMPLOYMENT (DETERMINED WITHOUT REGARD TO ANY STATUTORY OR
DEEMED OR EXPRESS CONTRACTUAL NOTICE PERIOD) OR THAT DO NOT BECOME VESTED ON
SUCH DATE IN ACCORDANCE WITH SECTION 2 SHALL TERMINATE IMMEDIATELY UPON SUCH
TERMINATION OF EMPLOYMENT (DETERMINED WITHOUT REGARD TO ANY STATUTORY OR DEEMED
OR EXPRESS CONTRACTUAL NOTICE PERIOD) AND, IF THE EXECUTIVE’S EMPLOYMENT IS
TERMINATED BY THE COMPANY FOR CAUSE, ALL OPTIONS (WHETHER OR NOT THEN VESTED OR
EXERCISABLE) SHALL AUTOMATICALLY TERMINATE IMMEDIATELY UPON SUCH TERMINATION. 
ALL VESTED OPTIONS HELD BY THE EXECUTIVE FOLLOWING THE EFFECTIVE DATE OF A
TERMINATION OF EMPLOYMENT SHALL REMAIN EXERCISABLE UNTIL THE FIRST TO OCCUR OF
(I) THE 60TH DAY FOLLOWING THE EFFECTIVE DATE OF THE EXECUTIVE’S VOLUNTARY
TERMINATION OF EMPLOYMENT WITHOUT GOOD REASON (DETERMINED WITHOUT REGARD TO ANY
DEEMED OR EXPRESS STATUTORY OR CONTRACTUAL NOTICE PERIOD), (II) THE 90TH DAY
FOLLOWING THE EFFECTIVE DATE OF THE EXECUTIVE’S TERMINATION OF EMPLOYMENT FOR
GOOD REASON OR THE COMPANY’S TERMINATION OF THE EXECUTIVE’S EMPLOYMENT WITHOUT
CAUSE, (III) THE 180TH DAY IN THE CASE OF A SPECIAL TERMINATION OR A RETIREMENT
FROM ACTIVE SERVICE ON OR AFTER THE EXECUTIVE REACHES NORMAL RETIREMENT AGE,
(IV) THE NORMAL TERMINATION DATE OR (V) THE CANCELLATION OF THE OPTIONS PURSUANT
TO SECTION 6(A), AND IF NOT EXERCISED WITHIN SUCH PERIOD THE OPTIONS SHALL
AUTOMATICALLY TERMINATE UPON THE EXPIRATION OF SUCH PERIOD.

2


--------------------------------------------------------------------------------





SECTION 4.                                           MANNER OF EXERCISE


(A)                                  GENERAL.  SUBJECT TO SUCH REASONABLE
ADMINISTRATIVE REGULATIONS AS THE BOARD MAY ADOPT FROM TIME TO TIME, THE
EXECUTIVE MAY EXERCISE VESTED OPTIONS BY GIVING AT LEAST 15 BUSINESS DAYS PRIOR
WRITTEN NOTICE TO THE SECRETARY OF THE COMPANY SPECIFYING THE PROPOSED DATE ON
WHICH THE EXECUTIVE DESIRES TO EXERCISE A VESTED OPTION (THE “EXERCISE DATE”),
THE NUMBER OF WHOLE COMMON SHARES WITH RESPECT TO WHICH THE OPTIONS ARE BEING
EXERCISED (THE “EXERCISE SHARES”), THE APPLICABLE PER SHARE OPTION PRICE AND THE
AGGREGATE OPTION PRICE FOR SUCH EXERCISE SHARES (THE “EXERCISE PRICE”); PROVIDED
THAT FOLLOWING A PUBLIC OFFERING NOTICE MAY BE GIVEN WITHIN SUCH LESSER PERIOD
AS THE BOARD MAY PERMIT.  ON OR BEFORE ANY EXERCISE DATE THAT OCCURS PRIOR TO A
PUBLIC OFFERING, THE COMPANY AND THE EXECUTIVE SHALL ENTER INTO A MANAGEMENT
STOCK SUBSCRIPTION AGREEMENT THAT CONTAINS TRANSFER AND OTHER RESTRICTIONS ON
THE EXERCISE SHARES AS ARE PROVIDED IN THE MANAGEMENT STOCK SUBSCRIPTION
AGREEMENT.  UNLESS OTHERWISE DETERMINED BY THE BOARD, AND SUBJECT TO SUCH OTHER
TERMS, REPRESENTATIONS AND WARRANTIES AS MAY BE PROVIDED FOR IN THE MANAGEMENT
STOCK SUBSCRIPTION AGREEMENT, (I) ON OR BEFORE THE EXERCISE DATE THE EXECUTIVE
SHALL DELIVER TO THE COMPANY FULL PAYMENT FOR THE EXERCISE SHARES IN UNITED
STATES DOLLARS IN CASH, OR CASH EQUIVALENTS SATISFACTORY TO THE COMPANY, IN AN
AMOUNT EQUAL TO THE EXERCISE PRICE PLUS ANY REQUIRED WITHHOLDING TAXES OR OTHER
SIMILAR TAXES, CHARGES OR FEES AND (II) THE COMPANY SHALL REGISTER THE ISSUANCE
OF THE EXERCISE SHARES ON ITS RECORDS (OR DIRECT SUCH ISSUANCE TO BE REGISTERED
BY THE COMPANY’S TRANSFER AGENT); PROVIDED THAT, FOLLOWING A PUBLIC OFFERING,
THE EXECUTIVE MAY DIRECT THAT THE COMPANY WITHHOLD A NUMBER OF EXERCISE SHARES
HAVING A FAIR MARKET VALUE THE TIME OF EXERCISE EQUAL TO THE MINIMUM STATUTORY
WITHHOLDING TAX REQUIREMENTS.  THE COMPANY MAY REQUIRE THE EXECUTIVE TO FURNISH
OR EXECUTE SUCH OTHER DOCUMENTS AS THE COMPANY SHALL REASONABLY DEEM NECESSARY
(I) TO EVIDENCE SUCH EXERCISE, (II) TO DETERMINE WHETHER REGISTRATION IS THEN
REQUIRED UNDER THE SECURITIES ACT OR OTHER APPLICABLE LAW OR (III) TO COMPLY
WITH OR SATISFY THE REQUIREMENTS OF THE SECURITIES ACT, APPLICABLE STATE OR
NON-U.S. SECURITIES LAWS OR ANY OTHER LAW.


(B)                                 RESTRICTIONS ON EXERCISE.  NOTWITHSTANDING
ANY OTHER PROVISION OF THIS AGREEMENT, THE OPTIONS MAY NOT BE EXERCISED IN WHOLE
OR IN PART, AND NO CERTIFICATES REPRESENTING EXERCISE SHARES SHALL BE DELIVERED,
(I) (A) UNLESS ALL REQUISITE APPROVALS AND CONSENTS OF ANY GOVERNMENTAL
AUTHORITY OF ANY KIND SHALL HAVE BEEN SECURED, (B) UNLESS THE PURCHASE OF THE
EXERCISE SHARES SHALL BE EXEMPT FROM REGISTRATION UNDER APPLICABLE U.S. FEDERAL
AND STATE SECURITIES LAWS, AND APPLICABLE NON-U.S. SECURITIES LAWS, OR THE
EXERCISE SHARES SHALL HAVE BEEN REGISTERED UNDER SUCH LAWS, AND (C) UNLESS ALL
APPLICABLE U.S. FEDERAL, STATE AND LOCAL AND NON-U.S. TAX WITHHOLDING
REQUIREMENTS SHALL HAVE BEEN SATISFIED OR (II) IF SUCH EXERCISE WOULD RESULT IN
A VIOLATION OF THE TERMS OR PROVISIONS OF OR A DEFAULT OR AN EVENT OF DEFAULT
UNDER, ANY OF THE COMPANY’S FINANCING AGREEMENTS.  THE

3


--------------------------------------------------------------------------------




Company shall use its commercially reasonable efforts to obtain any consents or
approvals referred to in clause (i) (A) of the preceding sentence, but shall
otherwise have no obligations to take any steps to prevent or remove any
impediment to exercise described in such sentence.


(C)                                  REGISTRATION; BROKER-ASSISTED EXERCISE. 
THE COMPANY SHALL USE ITS REASONABLE BEST EFFORTS (A) TO CAUSE A REGISTRATION OF
COMMON SHARES UNDER THIS OPTION, PURSUANT TO A DULY FILED FORM S-8, IN
CONNECTION WITH AN INITIAL PUBLIC OFFERING (AS DEFINED UNDER THE PLAN) AND (B)
UPON THE LAPSE OF ANY UNDERWRITERS’ LOCK-UP PERIOD FOLLOWING SUCH INITIAL PUBLIC
OFFERING, TO IMPLEMENT A BROKER-ASSISTED EXERCISE PROGRAM.


SECTION 5.                                           EXECUTIVE’S
REPRESENTATIONS; INVESTMENT INTENTION.  THE EXECUTIVE REPRESENTS AND WARRANTS
THAT THE OPTIONS HAVE BEEN, AND ANY EXERCISE SHARES WILL BE, ACQUIRED BY THE
EXECUTIVE SOLELY FOR THE EXECUTIVE’S OWN ACCOUNT FOR INVESTMENT AND NOT WITH A
VIEW TO OR FOR SALE IN CONNECTION WITH ANY DISTRIBUTION THEREOF.  THE EXECUTIVE
REPRESENTS AND WARRANTS THAT THE EXECUTIVE UNDERSTANDS THAT NONE OF THE EXERCISE
SHARES MAY BE TRANSFERRED, SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF
UNLESS THE PROVISIONS OF THE RELATED MANAGEMENT STOCK SUBSCRIPTION AGREEMENT
SHALL HAVE BEEN COMPLIED WITH OR HAVE EXPIRED.


SECTION 6.                                           CHANGE IN CONTROL


(A)                                  VESTING AND CANCELLATION.  EXCEPT AS
OTHERWISE PROVIDED IN THIS SECTION 6(A), IN THE EVENT OF A CHANGE IN CONTROL,
ALL THEN-OUTSTANDING OPTIONS (WHETHER VESTED OR UNVESTED) SHALL BE CANCELED IN
EXCHANGE FOR A PAYMENT HAVING A VALUE EQUAL TO THE EXCESS, IF ANY, OF (I) THE
PRODUCT OF THE CHANGE IN CONTROL PRICE MULTIPLIED BY THE AGGREGATE NUMBER OF
SHARES (WHETHER VESTED OR UNVESTED) COVERED BY ALL SUCH OPTIONS IMMEDIATELY
PRIOR TO THE CHANGE IN CONTROL OVER (II) THE AGGREGATE OPTION PRICE FOR ALL SUCH
SHARES, TO BE PAID AS SOON AS REASONABLY PRACTICABLE, BUT IN NO EVENT LATER THAN
30 DAYS FOLLOWING THE CHANGE IN CONTROL.


(B)                                 ALTERNATIVE AWARD.  NOTWITHSTANDING SECTION
6(A), THE OPTIONS SHALL VEST IN FULL, AND NO CANCELLATION, TERMINATION, OR
SETTLEMENT OR OTHER PAYMENT SHALL OCCUR WITH RESPECT TO ANY OPTION, IF THE BOARD
REASONABLY DETERMINES PRIOR TO THE CHANGE IN CONTROL THAT THE EXECUTIVE SHALL
RECEIVE AN ALTERNATIVE AWARD MEETING THE REQUIREMENTS OF THE PLAN.


(C)                                  CERTAIN TERMINATIONS PRIOR TO A CHANGE OF
CONTROL.  IF THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY IS TERMINATED AT ANY
TIME WITHIN THE SIX MONTH PERIOD IMMEDIATELY PRECEDING THE OCCURRENCE OF A
CHANGE IN CONTROL IN EITHER A TERMINATION BY THE COMPANY WITHOUT CAUSE OR A
TERMINATION BY THE

4


--------------------------------------------------------------------------------




Executive for Good Reason, for purposes of this Agreement, the Executive’s
employment shall be deemed to have terminated immediately after the Change in
Control.


SECTION 7.                                           CERTAIN DEFINITIONS.  AS
USED IN THIS AGREEMENT, CAPITALIZED TERMS THAT ARE NOT DEFINED HEREIN HAVE THE
RESPECTIVE MEANING GIVEN IN THE PLAN, AND THE FOLLOWING ADDITIONAL TERMS SHALL
HAVE THE FOLLOWING MEANINGS:

“Agreement” means this Management Stock Option Agreement, as amended from time
to time in accordance with the terms hereof.

“Cause” has the meaning given in the Employment Agreement.

“Code” means the United States Internal Revenue Code of 1986, as amended, and
any successor thereto.

“Company” means Hertz Global Holdings, Inc., provided that for purposes of
determining the status of Executive’s employment with the “Company,” such term
shall include the Company and its Subsidiaries.

“Determination Date” means the effective date of the Executive’s termination of
employment.

“Employment Agreement” means the Employment Agreement, dated as of July __,
2006, between the Executive and the Company, as amended from time to time.

“Executive” means the grantee of the Options, whose name is set forth on the
signature page of this Agreement; provided that for purposes of Section 4 and
Section 8, following such person’s death “Executive” shall be deemed to include
such person’s beneficiary or estate and following such Person’s Disability,
“Executive” shall be deemed to include such person’s legal representative.

“Exercise Date” has the meaning given in Section 4(a).

“Exercise Price” has the meaning given in Section 4(a).

“Exercise Shares” has the meaning given in Section 4(a).

“Good Reason” has the meaning given in the Employment Agreement.

5


--------------------------------------------------------------------------------




“Grant Date” means the date hereof, which is the date on which the Options are
granted to the Executive.

“Management Stock Subscription Agreement” means the form of management stock
subscription agreement attached as an exhibit to the Employment Agreement.

“Normal Termination Date” has the meaning given in Section 3(a).

“Option” means the right granted to the Executive hereunder to purchase one
Common Share for a purchase price equal to the Option Price subject to the terms
of this Agreement and the Plan.

“Option Price” means, with respect to each Common Share covered by an Option,
the purchase price specified in Section 1(b) for which the Executive may
purchase such Common Share upon exercise of an Option.

“Plan” means the Hertz Global Holdings, Inc. Stock Incentive Plan.

“Securities Act” means the United States Securities Act of 1933, as amended, or
any successor statute, and the rules and regulations thereunder that are in
effect at the time, and any reference to a particular section thereof shall
include a reference to the corresponding section, if any, of such successor
statute, and the rules and regulations.

“Special Termination” means a termination of the Executive’s employment as a
result of his death or Disability.

“Vesting Date” has the meaning given in Section 2(a).

“Without Cause” has the meaning given in the Employment Agreement.


SECTION 8.                                           MISCELLANEOUS.


(A)                                  WITHHOLDING.  SUBJECT TO SECTION 4(A), THE
COMPANY OR ONE OF ITS SUBSIDIARIES MAY REQUIRE THE EXECUTIVE TO REMIT TO THE
COMPANY AN AMOUNT IN CASH SUFFICIENT TO SATISFY ANY APPLICABLE U.S. FEDERAL,
STATE AND LOCAL AND NON-U.S. TAX WITHHOLDING OR OTHER SIMILAR CHARGES OR FEES
THAT MAY ARISE IN CONNECTION WITH THE GRANT, VESTING, EXERCISE OR PURCHASE OF
THE OPTIONS.


(B)                                 AUTHORIZATION TO SHARE PERSONAL DATA.  THE
EXECUTIVE AUTHORIZES ANY AFFILIATE OF THE COMPANY THAT EMPLOYS THE EXECUTIVE OR
THAT OTHERWISE HAS OR LAWFULLY OBTAINS PERSONAL DATA RELATING TO THE EXECUTIVE
TO DIVULGE OR TRANSFER SUCH

6


--------------------------------------------------------------------------------




personal data to the Company or to a third party, in each case in any
jurisdiction, if and to the extent appropriate in connection with this Agreement
or the administration of the Plan.


(C)                                  NO RIGHTS AS STOCKHOLDER; NO VOTING
RIGHTS.  THE EXECUTIVE SHALL HAVE NO RIGHTS AS A STOCKHOLDER OF THE COMPANY WITH
RESPECT TO ANY SHARES COVERED BY THE OPTIONS UNTIL THE EXERCISE OF THE OPTIONS
AND DELIVERY OF THE SHARES.  NO ADJUSTMENT SHALL BE MADE FOR REGULAR DIVIDENDS
OR OTHER RIGHTS FOR WHICH THE RECORD DATE IS PRIOR TO THE DELIVERY OF THE
SHARES.  ANY SHARES DELIVERED IN RESPECT OF THE OPTIONS SHALL BE SUBJECT TO THE
MANAGEMENT STOCK SUBSCRIPTION AGREEMENT AND THE EXECUTIVE SHALL HAVE NO VOTING
RIGHTS WITH RESPECT TO SUCH SHARES UNTIL SUCH TIME AS SPECIFIED IN THE EXECUTIVE
STOCK SUBSCRIPTION AGREEMENT.


(D)                                 NO RIGHT TO CONTINUED EMPLOYMENT. NOTHING IN
THIS AGREEMENT SHALL BE DEEMED TO CONFER ON THE EXECUTIVE ANY RIGHT TO CONTINUE
IN THE EMPLOY OF THE COMPANY OR ANY SUBSIDIARY, OR TO INTERFERE WITH OR LIMIT IN
ANY WAY THE RIGHT OF THE COMPANY OR ANY SUBSIDIARY TO TERMINATE SUCH EMPLOYMENT
AT ANY TIME.


(E)                                  NON-TRANSFERABILITY OF OPTIONS.  THE
OPTIONS MAY BE EXERCISED ONLY BY THE EXECUTIVE.  THE OPTIONS ARE NOT ASSIGNABLE
OR TRANSFERABLE, IN WHOLE OR IN PART, AND THEY MAY NOT, DIRECTLY OR INDIRECTLY,
BE OFFERED, TRANSFERRED, SOLD, PLEDGED, ASSIGNED, ALIENATED, HYPOTHECATED OR
OTHERWISE DISPOSED OF OR ENCUMBERED (INCLUDING, BUT NOT LIMITED TO, BY GIFT,
OPERATION OF LAW OR OTHERWISE) OTHER THAN BY WILL OR BY THE LAWS OF DESCENT AND
DISTRIBUTION TO THE ESTATE OF THE EXECUTIVE UPON THE EXECUTIVE’S DEATH OR WITH
THE COMPANY’S CONSENT.


(F)                                    NOTICES.  ALL NOTICES AND OTHER
COMMUNICATIONS REQUIRED OR PERMITTED TO BE GIVEN UNDER THIS AGREEMENT SHALL BE
IN WRITING AND SHALL BE DEEMED TO HAVE BEEN GIVEN IF DELIVERED PERSONALLY OR
SENT BY CERTIFIED OR EXPRESS MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID, OR
BY ANY RECOGNIZED INTERNATIONAL EQUIVALENT OF SUCH DELIVERY, TO THE COMPANY OR
THE EXECUTIVE, AS THE CASE MAY BE, AT THE FOLLOWING ADDRESSES OR TO SUCH OTHER
ADDRESS AS THE COMPANY OR THE EXECUTIVE, AS THE CASE MAY BE, SHALL SPECIFY BY
NOTICE TO THE OTHER:


(I)                    IF TO THE COMPANY, TO IT AT:

Hertz Global Holdings, Inc.

c/o The Hertz Corporation

225 Brae Boulevard

Park Ridge, New Jersey 07656

Attention: General Counsel

Fax: (201) 594-3122

7


--------------------------------------------------------------------------------





(II)                 IF TO THE EXECUTIVE, TO THE EXECUTIVE AT HIS OR HER MOST
RECENT ADDRESS AS SHOWN ON THE BOOKS AND RECORDS OF THE COMPANY OR SUBSIDIARY
EMPLOYING THE EXECUTIVE; AND


COPIES OF ANY NOTICE OR OTHER COMMUNICATION GIVEN UNDER THIS AGREEMENT SHALL
ALSO BE GIVEN TO:

if notice is given to the Company:

The Carlyle Group

1001 Pennsylvania Avenue, NW

Suite 220 South

Washington DC 20004-2505

Attention:  Mr. Gregory S. Ledford

Fax:  (202) 347-1818

and

Clayton, Dubilier & Rice, Inc.

375 Park Avenue, 18th Floor

New York, New York 10152

Attention: Mr. David Wasserman

Fax: (212) 407-5252

and

Merrill Lynch Global Private Equity

4 World Financial Center, 23rd Floor

New York, New York 10080

Attention:  Mr. George A. Bitar &

Mr. Robert F. End

Fax:  (212) 449-1119

and

Debevoise & Plimpton LLP

919 Third Avenue

New York, New York 10022

Attention:  John M. Allen, Esq.

Fax:  (212) 909-6836

if notice is given to the Executive:

Vedder, Price, Kaufman & Kammholz, P.C.

8


--------------------------------------------------------------------------------




222 N. LaSalle Street

Suite 2600

Chicago, Illinois 60601

Attention:  Robert J. Stucker, Esq.

Fax:  (312) 609-5005


ALL SUCH NOTICES AND COMMUNICATIONS SHALL BE DEEMED TO HAVE BEEN RECEIVED ON THE
DATE OF DELIVERY IF DELIVERED PERSONALLY OR ON THE THIRD BUSINESS DAY AFTER THE
MAILING THEREOF.


(G)                                 BINDING EFFECT; BENEFITS.  THIS AGREEMENT
SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES TO THIS AGREEMENT
AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.  NOTHING IN THIS AGREEMENT, EXPRESS
OR IMPLIED, IS INTENDED OR SHALL BE CONSTRUED TO GIVE ANY PERSON OTHER THAN THE
PARTIES TO THIS AGREEMENT OR THEIR RESPECTIVE SUCCESSORS OR ASSIGNS ANY LEGAL OR
EQUITABLE RIGHT, REMEDY OR CLAIM UNDER OR IN RESPECT OF ANY AGREEMENT OR ANY
PROVISION CONTAINED HEREIN.


(H)                                 WAIVER; AMENDMENT.


(I)    WAIVER.  ANY PARTY HERETO OR BENEFICIARY HEREOF MAY BY WRITTEN NOTICE TO
THE OTHER PARTIES (A) EXTEND THE TIME FOR THE PERFORMANCE OF ANY OF THE
OBLIGATIONS OR OTHER ACTIONS OF THE OTHER PARTIES UNDER THIS AGREEMENT,
(B) WAIVE COMPLIANCE WITH ANY OF THE CONDITIONS OR COVENANTS OF THE OTHER
PARTIES CONTAINED IN THIS AGREEMENT AND (C) WAIVE OR MODIFY PERFORMANCE OF ANY
OF THE OBLIGATIONS OF THE OTHER PARTIES UNDER THIS AGREEMENT.  EXCEPT AS
PROVIDED IN THE PRECEDING SENTENCE, NO ACTION TAKEN PURSUANT TO THIS AGREEMENT,
INCLUDING, WITHOUT LIMITATION, ANY INVESTIGATION BY OR ON BEHALF OF ANY PARTY OR
BENEFICIARY, SHALL BE DEEMED TO CONSTITUTE A WAIVER BY THE PARTY OR BENEFICIARY
TAKING SUCH ACTION OF COMPLIANCE WITH ANY REPRESENTATIONS, WARRANTIES, COVENANTS
OR AGREEMENTS CONTAINED HEREIN.  THE WAIVER BY ANY PARTY HERETO OR BENEFICIARY
HEREOF OF A BREACH OF ANY PROVISION OF THIS AGREEMENT SHALL NOT OPERATE OR BE
CONSTRUED AS A WAIVER OF ANY PRECEDING OR SUCCEEDING BREACH AND NO FAILURE BY A
PARTY OR BENEFICIARY TO EXERCISE ANY RIGHT OR PRIVILEGE HEREUNDER SHALL BE
DEEMED A WAIVER OF SUCH PARTY’S OR BENEFICIARY’S RIGHTS OR PRIVILEGES HEREUNDER
OR SHALL BE DEEMED A WAIVER OF SUCH PARTY’S OR BENEFICIARY’S RIGHTS TO EXERCISE
THE SAME AT ANY SUBSEQUENT TIME OR TIMES HEREUNDER.

9


--------------------------------------------------------------------------------





(II)                                                 AMENDMENT.  THIS AGREEMENT
MAY NOT BE AMENDED, MODIFIED OR SUPPLEMENTED ORALLY, BUT ONLY BY A WRITTEN
INSTRUMENT EXECUTED BY THE EXECUTIVE AND THE COMPANY.


(I)                                     ASSIGNABILITY.  NEITHER THIS AGREEMENT
NOR ANY RIGHT, REMEDY, OBLIGATION OR LIABILITY ARISING HEREUNDER OR BY REASON
HEREOF SHALL BE ASSIGNABLE BY THE COMPANY OR THE EXECUTIVE WITHOUT THE PRIOR
WRITTEN CONSENT OF THE OTHER PARTY.


(J)                                     APPLICABLE LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF DELAWARE
REGARDLESS OF THE APPLICATION OF RULES OF CONFLICT OF LAW THAT WOULD APPLY THE
LAWS OF ANY OTHER JURISDICTION.


(K)                                  SECTION AND OTHER HEADINGS, ETC.  THE
SECTION AND OTHER HEADINGS CONTAINED IN THIS AGREEMENT ARE FOR REFERENCE
PURPOSES ONLY AND SHALL NOT AFFECT THE MEANING OR INTERPRETATION OF THIS
AGREEMENT.


(L)                                     COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN ANY NUMBER OF COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN
ORIGINAL AND ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.

10


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
as of the date first above written.

HERTZ GLOBAL HOLDINGS, INC.

 

 

 

 

 

By:

 /s/ Irwin Pollack

 

 

 

Name:

Irwin M. Pollack

 

 

 

Title:

Senior Vice President,

 

 

 

 

Executive Relations,

 

 

 

 

Hertz Global Holdings, Inc.

 

 

 

 

 

 

THE EXECUTIVE:

 

 

 

 

 

/s/ Mark Firssora

 

 

Mark P. Frissora

 

Total Number of Shares
for the Purchase of Which
Options have been Granted

 

Option Price

 

800,000

 

$

7.68

 

400,000

 

$

10.68

 

400,000

 

$

15.68

 

 

11


--------------------------------------------------------------------------------